Lumpkin, J.
There being sufficient evidence to sustain the verdict, and the court below being satisfied therewith, this court will not interfere with its discretion in refusing a new trial.

Judgment affirmed.

The only grounds of error are, that the verdict was contrary to law, evidence, etc. The suit was by McLendon against Holliday and others for $550 with interest, as the purchase price of 180,000 brick at $7.50 per thousand, with credits of $800 5 and also to foreclose a material-man’s lien upon the realty for the improvement of which the brick were furnished. No evidence was introduced by the defendants. Some of the plaintiff’s evidence tended to show that 176,000 brick were furnished, and some that only 140,000 were furnished. The verdict was for $520 principal with interest, and that plaintiff' have a material-man’s lien on the premises in question; that is, the jury found the amount sued for, less the .price of 4,000 brick which plaintiff admitted had not been furnished.